Order, Supreme Court, New York County (Shlomo S. Hagler, J.), entered August 8, 2013, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendant established its entitlement to judgment as a matter of law in this action where plaintiff was injured when he slipped and fell on the wet exterior stairs of defendant’s building. Defendants submitted evidence showing that it neither created nor had notice of the allegedly dangerous condition that caused plaintiffs fall. Plaintiff, a porter at the building, testified that he had never complained to anyone about the alleged defective staircase and defendant showed that there had been no complaints about the staircase before the accident (see e.g. Cruz v Montefiore Med. Ctr., 45 AD3d 355 [1st Dept 2007]).
Plaintiffs opposition failed to raise a triable issue of fact as to whether defendant had notice of the allegedly defective condition. Plaintiffs opposition consisted of affidavits from himself and his expert to the effect that, as alleged in his bill of particulars, the surface of the staircase had become worn and slippery (see id.). The expert did not perform slip resistance testing on the stairs and otherwise addressed issues that were not material to plaintiffs claims (see e.g. Sanders v Morris Hgts. Mews Assoc., 69 AD3d 432 [1st Dept 2010]; Contreras v Zabar’s, 293 AD2d 362 [1st Dept 2002]).
Concur — Acosta, J.E, Renwick, Moskowitz, Freedman and Feinman, JJ.